Citation Nr: 9906946	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-51 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Recovery of loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served in active duty from August 1966 to March 
1969.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision on a waiver 
of the Committee on Waivers and Compromises at the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant purchased the subject property in April 
1988 for $ 115,609.00, which was used as security for the VA 
guaranteed loan in the amount of $115,600.00, agreed to pay 
the VA guaranteed loan under the terms of the deed of trust 
and deed of trust note, and agreed to indemnify the VA in the 
event of a loss by the VA following a default and substitute 
trustee sale of the subject property.
 
3.  There was a default on the VA guaranteed loan 
necessitating a substitute trustee sale of the subject 
property, resulting in the loan guaranty indebtedness in the 
principal amount of $19,105.45.   

4.  The VA waived a portion of the loan guaranty indebtedness 
in the amount of $12,000.00.  

5.  The appellant was at fault in the creation of the loan 
guaranty indebtedness and he did not take any action to 
prevent the foreclosure or to reduce the financial harm to 
the Government.      
   
6.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.  

7.  The appellant would be unjustly enriched if a waiver of 
the loan guaranty indebtedness in the amount of $7,105.45 was 
granted.  

8.  The appellant has sufficient funds to permit repayment of 
the loan guaranty indebtedness in the amount of $7,105.45 
without resulting in undue financial hardship to the 
appellant or his family, and repayment of the loan guaranty 
indebtedness would not be inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss by the VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. § 5107 
(a), 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.965(a)(1998).  

2.  Recovery of the loan guaranty indebtedness, in the amount 
of $7,105.45, plus accrued interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302; 38 C.F.R. § 1.965(a).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim with respect to 
the waiver, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has presented a 
claim which is not inherently implausible.  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist the appellant 
mandated by 38 U.S.C.A. § 5107(a). 

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In April 1988, the appellant and his spouse acquired title to 
real property located in Riverside, California, hereinafter 
referred to as the subject property, for $115,609.00.  The 
purchase of the subject property was financed by a VA 
guaranteed loan in the original amount of $115,600.00.   

In conjunction with the purchase of the property, the 
appellant executed a VA Application for Home Loan Guaranty, 
VA Form 26-1802a, in March 1988.  In that document, the 
appellant certified and agreed to repay the VA for any claim 
which VA would be required to pay the lender on account of 
default under the terms of the loan.  The appellant agreed 
that the regulations, issued under Chapter 37, Title 38 of 
the United States Code and in effect on the date of the loan, 
governed the rights, duties, and liabilities of the parties.  
The appellant agreed and certified to the following: 

"As a home loan borrower, you will be 
legally obligated to make the mortgage 
payments called for by your mortgage loan 
contract.  The fact that you dispose of 
the property after the loan has been made 
WILL NOT RELIEVE YOU OF LIABILITY FOR 
MAKING THESE PAYMENTS.  PAYMENT OF THE 
LOAN IN FULL IS ORDINARILY THE WAY 
LIABILITY ON A MORTGAGE NOTE IS 
ENDED...Also, unless you are able to sell 
the property to a credit-worthy obligor 
who is acceptable to the VA...and who will 
assume the payment of your obligation to 
the lender, you will not be relieved from 
liability to repay any claim which the VA 
or HUD/FHA may be required to pay your 
lender on account of default in your loan 
payment. 

The amount of any such [loan guaranty] 
claim payment will be a debt owed by you 
to the Federal Government.  This debt 
will be the object of established 
collection procedures."

An August 1988 Notice of Default was issued to the VA by the 
noteholder.  It noted that the first uncured default occurred 
on June 1, 1988.  The first date of payment was May 1, 1988.  
The noteholder indicated that there was a delinquency on the 
first payment due to the May payment being returned for non-
sufficient funds.  On June 3, 1988, the May payment was 
replaced.  The June payment was applied on June 28 and was 
returned for non-sufficient funds on July 8.  The noteholder 
contacted the appellant's spouse on July 18 and July 28.  She 
indicated that the reason for the returned checks was that 
there was an automatic payroll deposit error and the 
appellant's employer would send a letter of explanation.  The 
noteholder spoke with the appellant's spouse on August 9, 
1988, and she stated that the payroll problem was resolved 
and reinstatement would be made by August 15.  The noteholder 
indicated that as of August 19, the payment had not been 
received and they have been unable to contact the appellant.  
A message was left at the appellant's work phone but there 
was no response.  

A default occurred on September 1, 1988.  

In December 1988, a Notice of Intention to Foreclose was 
issued to the VA from the noteholder.  It noted that a 
default occurred on September 1, 1988.  As of December 27, 
1988, the unpaid balance of the loan was $115,369.84.  The 
total amount of the delinquency was $4,633.04.  The 
noteholder indicated that the loan had been in an ongoing 
delinquent status since the first payment on May 1, 1988.  
Since October 6, 1988, the appellant had made five agreements 
and each had been broken.  The appellant's spouse indicated 
that they were trying to obtain a loan which would enable 
them to bring the loan in question current.  The default was 
subsequently cured.  

A default occurred on July 1, 1989.   

A Notice of Default was issued to the VA in September 1989 by 
the noteholder.  The Notice of Default indicated that the 
date of the default was July 1, 1989.  As of September 19, 
1989, the unpaid balance of the loan, including unpaid 
interest, was $114,761.61.  The total delinquency was 
$3,476.64.  The noteholder stated that the default occurred 
on August 10, 1989, when the July payment was returned for 
non-sufficient funds.  The appellant's spouse stated that her 
mother was very ill and they had to help financially and pay 
medical bills.  The appellant's spouse stated that she would 
bring the loan current on August 31, 1989.  The noteholder 
stated that the payments were not received as promised.  On 
September 18, 1989, the appellant's spouse called and stated 
that she had to go back and forth to San Diego because her 
mother was ill.  She stated that she would definitely make 
the loan payments on September 29, 1989.   

In September 1989, the VA contacted the noteholder and 
indicated that the loan was seriously delinquent and the 
default appeared to be insoluble.  The VA informed the 
noteholder that unless there was a basis for further 
forbearance, foreclosure should be completed no later than 
March 29, 1990.  

In February 1990, the appellant filed for Chapter 13 
bankruptcy.  The appellant and his spouse made loan payments 
pursuant to a bankruptcy payment plan; many of the loan 
payments were delinquent.   

In September 1990, the subject property was appraised and it 
was determined that the reasonable value of the subject 
property "as is" was $180,000.00.  It was noted that the 
interior and exterior were well maintained, with no evident 
needed/required repairs or detrimental factors.  The 
appellant and his spouse occupied the subject property.  

The appellant stopped making loan payments in February 1991.  

In May 1992, a Notice of Default and Election to Sell under 
Deed of Trust were recorded.  

In August 1992, the subject property was appraised and it was 
determined that the reasonable value of the subject property 
"as is" was $140,000.00. 

A Substitute Trustee's Sale was held in December 1992.  
According to a Summary of Basis for Liquidation, the 
appellant occupied the subject property in December 1992. The 
VA informed the noteholder that the minimum bid for the 
subject property would be $120,176.00.  The principal balance 
of the loan on that date was $116,547.23 and the interest 
owing on the date was $21,171.41.  There was a credit in the 
amount of $87.00.  The total indebtedness on the date of the 
sale was $137,631.64.  The liquidation expenses totaled 
$2,037.32.  The noteholder purchased the subject property for 
$120,176.00 and conveyed the subject property to the VA.   

A Property Inspection Report, dated in January 1993, 
indicates that the air conditioner unit, most of the overhead 
fixtures, closet doors, an exhaust fan over the stove, and 
the dishwasher were missing.  The interior carpets were very 
dirty and there were several damaged wall corners and holes 
in the wall.   

In March 1993, the VA paid a claim under the loan guaranty to 
the noteholder in the amount of $19,105.45.   

In October, November, and December 1993, the VA notified the 
appellant that he owed the Government $19,105.45.  

A December 1993 VA letter indicates that the appellant's 
monthly VA compensation benefits totaled $754.00.  

In April 1994, the appellant requested a waiver of the 
recovery of the loan guaranty indebtedness.  

An April 1994 Financial Status Report (VA Form 20-5655) 
indicates that the appellant was married and had a 12 year 
old dependent.  He reported that his monthly gross salary was 
$4,000.00.  He received $736.00 in VA compensation.  His 
total monthly net income was $4,150.00.  The appellant 
reported that his spouse did not have any income.  His total 
monthly expenses were $3,331.46.  The monthly expenses 
included $900.00 for rent/mortgage; $350.00 for food; $300.00 
for utilities and heat, $100.00 for telephone; $175.00 for 
insurance; $150.00 for clothing; $805.00 for medical 
expenses; $200.00 for transportation expenses; $200.00 for 
bankruptcy expenses; and $151.00 for a time share.  The 
appellant had $ 200.00 cash in the bank and $100.00 cash on 
hand.  He reported that he had two cars worth $1,500.00 and 
$3,000.00, and a boat worth $2,000.00.  He had a U.S. Savings 
Bond worth $300.00.  The appellant stated that repayment of 
the loan guaranty indebtedness would create undue hardship.  
He stated that he had had  to file for bankruptcy.  

In a September 1994 Decision on Waiver of Indebtedness, the 
RO granted a waiver for a portion of the loan guaranty 
indebtedness in the amount of $12,000.00.  The RO denied a 
waiver for the remaining portion of the loan guaranty 
indebtedness in the amount of $7,105.45.  The RO determined 
that there was no finding of fraud, misrepresentation of a 
material fact, or showing of bad faith.  The RO found that 
the appellant was at fault in the creation of the loan 
guaranty indebtedness, since the appellant breached his 
contractual obligation.  The RO noted that the financial 
information that the appellant provided indicated that 
repayment of the entire indebtedness could result in 
hardship.  However, repayment of a lesser amount, $7,105.45, 
plus interest, should be possible over a period of time 
without adverse affect to the appellant.  

In a February 1995 statement, the appellant indicated that 
the VA was using his VA compensation to repay the loan 
guaranty indebtedness.  The appellant stated that he could 
not survive without his VA compensation.  He indicated that 
he also owed $15,000.00 on the mortgage for the subject 
property in addition to the loan guaranty indebtedness.  The 
appellant stated that he contacted the VA and the VA 
indicated that they would only take $150.00 out of his VA 
compensation each month.  He indicated that it was hard 
enough to make ends meet without having the money taken away.  
He stated that he was on the verge of filing for bankruptcy.  

In an October 1996 statement, the appellant indicated that he 
was living on $600.00 every two weeks from work and on his VA 
compensation check.  He stated that he had been injured at 
work and he was temporarily totally disabled.  The appellant 
reported that he was injured in November 1994 and he had 
surgery on his shoulder in March 1996.  He has been off work 
since his surgery.  The appellant indicated that he was 
applying for long term disability benefits.  He stated that 
at the present time, it would be a hardship to repay the 
loan.  He reported that he had expenses of about $3,000.00 
per month.  His monthly income was $1,400.00 from his job 
plus $599.00 from the VA compensation, which was a 50 percent 
cut in pay.  The appellant stated that he needed all of his 
VA compensation to make ends meet.  

Medical records associated with the appellant's claims file 
indicate that the appellant underwent surgery of the left 
shoulder in March 1996.  He was temporarily totally disabled 
until September 1996.  In October 1996, the appellant was 
placed on restricted duty.  

In an April 1997 letter, the VA indicated that the 
appellant's monthly VA compensation benefits totaled $992.00 
effective November 1, 1996, $1,020.00 effective December 1, 
1996, and $965.00 effective July 26, 1999.  

A March 1998 VA psychiatric examination report indicates that 
the appellant reported that he currently worked for the 
county as a steamfitter.  He indicated that he had worked for 
L.A. County for 25 years.    

In an August 1998 letter, the VA indicated that the 
appellant's monthly VA compensation was increased to 
$1,356.00 effective January 1, 1998.  The amount would be 
reduced to $1,283.00 effective in July 1999 because his child 
turned 18 years old.  

Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and, (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

In the September 1994 decision on Waiver of Indebtedness, the 
RO found the appellant to be free from an indication of 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks to whether the 
appellant attempted to mitigate the amount of the 
indebtedness.

VA's working definition of "fault" is "The commission or 
omission or an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.  

Under the VA's definition of "fault," the Board is 
concerned with whether the appellant was responsible for 
"the commission or omission of an act that directly results 
in the creation of the debt."  "Fault" in terms of 
"right" and "wrong" is secondary, if not irrelevant.  
Determining the proximate cause of the resulting debt is the 
critical issue. 

Clearly, the appellant was in direct control of the debt 
obligation during his entire ownership of the subject 
property.  The appellant was making all of the decisions 
relevant to his obligation under the VA guaranteed loan.  He 
voluntarily agreed to repay any guaranty claim which the VA 
may be required to pay to the appellant's noteholder on 
account of a default in the loan payments.  Utilizing the VA 
guaranteed loan, the appellant had been able to purchase the 
subject property under favorable conditions.  

The appellant had direct control over the circumstances 
leading to the default of the loan and foreclosure of the 
subject property, and it was incumbent upon him to take those 
actions expected of a person exercising a high degree of 
care, with due regard to his contractual responsibility to 
the Government.  The evidence shows that from the beginning 
of his loan obligation, the appellant did not exercise a high 
degree of care.  The appellant was delinquent with the first 
loan payment in May 1988.  He defaulted on the loan in June 
1988, September 1988, and July 1989.  In February 1990, he 
filed for Chapter 13 bankruptcy and he still was unable to 
make timely loan payments.  He stopped making loan payments 
altogether in February 1991.

The appellant, as legal owner of record, is charged with 
having direct control of the subject property and debt 
obligation.  It was both incumbent upon the appellant and to 
his distinct advantage, to make sure that he continued to 
keep the mortgage payments current.  The appellant's 
responsibility for payment under the loan obligation was not 
contingent upon whether it was advantageous for him to 
maintain the loan payments.  The Board points out that the 
appellant took no steps to rectify his mistakes or to reduce 
the financial harm to the Government.  He made no attempt to 
sell the subject property.  Furthermore, the evidence shows 
that the appellant left the subject property in a state of 
disrepair after he vacated the subject property after the 
trustee sale.  The property inspection report, dated in 
January 1993, indicates that the dishwasher, air conditioning 
unit, most of the overhead fixtures, closet doors, and an 
exhaust fan over the stove were missing.  Furthermore, the 
carpeting was filthy and the walls were damaged.  

In summary, the Board finds that the appellant was at fault 
in the creation of the loan guaranty indebtedness.  The VA 
has absorbed a loss in this transaction.  Since the appellant 
created the circumstances leading to the indebtedness in the 
first place, he should bear the burden in its repayment.  As 
noted above, the Board finds that the appellant made no 
effort to avoid or minimize the loan guaranty indebtedness.  

The Board also has considered whether the granting of a 
waiver would provide an unjust enrichment to the appellant.  
The Board finds that the appellant would be unjustly enriched 
if a waiver of the loan indebtedness in the amount of 
$7,105.45 was granted.  The VA was not at fault in the 
creation of the loan guaranty indebtedness and has absorbed a 
substantial loss.  The appellant made no efforts to reduce 
the financial loss to the Government.  Moreover, the evidence 
shows that the appellant was able to live in the subject 
property from February 1991 to December 1992 without making 
loan payments.  The Board points out that the RO had already 
granted a waiver of a portion of the loan guaranty 
indebtedness in the amount of $12,000.00 even though the 
appellant made no effort to reduce the financial harm to the 
Government.  The Board finds that the appellant would be 
unjustly enriched if a waiver of the remaining amount of the 
loan guaranty indebtedness was granted.  

Finally, the Board must analyze the appellant's current 
financial status and the potential impact of loan payments on 
his ability to discharge his responsibilities and to provide 
himself and his family with the basic necessities of life.  
The Board is 

particularly aware of the principle that, once the necessary 
living expenses have been met, the appellant is expected to 
accord a debt to the VA the same regard given to any other 
debt.  

In the April 1994 Financial Status Report, which is the most 
current of record, the appellant reported that his net 
monthly income was $4,150.00.  He alleged that his monthly 
expenses totaled $3,331.46.  The Financial Status Report 
shows that the appellant has a monthly cash surplus of 
approximately $800.00.  The Financial Status Report shows 
that the appellant appropriated approximately $150.00 a month 
for a time share.  The Board notes that the appellant 
reported rather high monthly expenses for utilities and heat 
($300.00), telephone ($100.00), insurance ($175.00), medical 
expenses ($850.00), and transportation expenses ($200.00).  
He also reported paying $200.00 for bankruptcy expenses.  It 
does not appear that the appellant has minimized his 
expenditures to the greatest extent possible.  With prudent 
budgeting, the appellant would be able to repay the loan 
guaranty indebtedness over time without significantly 
impairing or curtailing funding for the basic necessities of 
life.  This is not to say that he will not experience certain 
inconveniences as a result of the payment of the indebtedness 
to the Government.  Obviously, additional finances would be 
beneficial to his and his family's quality of life.  There is 
no evidence, however, that they will be forced to endure a 
lack of food, clothing, warmth, or shelter as a result of the 
collection of the appellant's debt. The Board also points out 
that the appellant is expected to accord a debt to the VA the 
same regard given to any other debt. 

The proper analysis of undue hardship must take into 
consideration not only the appellant's present financial 
picture, but also a realistic projection of his status in the 
foreseeable future.  The appellant is relatively young, has a 
steady employment history and can reasonably expect to have 
many more years of substantially gainful employment.  He 
should be able to repay the remainder of the indebtedness not 
waived herein over time without significantly impairing or 
curtailing funding for basic necessities of life.  

In an October 1996 statement, the appellant asserted that his 
income was greatly reduced due to a work injury and he was 
temporally totally disabled.  He stated that he was applying 
for long term disability benefits.  The evidence of record 
shows that the appellant was temporarily disabled after a 
work injury from March 1996 to September 1996.  However, the 
evidence reveals that he returned to work on restricted duty 
in October 1996.  In March 1998, at a VA examination, the 
appellant reported that he was currently working for the 
county.  The Board finds that although the appellant may have 
had a reduction of income while he recovered from a work 
related injury in 1996, at the present time, he is employable 
and he may reasonably be expected to have many more years of 
substantially gainful employment.  His disability 
compensation was recently increased to more than $1,300 a 
month.  The Board finds, therefore, that it would not impose 
an undue hardship or defeat the purpose of VA benefits to 
recover the loan guaranty indebtedness in the amount of 
$7,105.45, plus accrued interest.

In conclusion, the Board has determined that the appellant 
was at fault in the creation of the loan guaranty 
indebtedness.  The Board also finds that the VA was entirely 
without fault, but has absorbed a substantial loss in this 
transaction.  The Board finds that the appellant made no 
effort towards minimizing the amount of the indebtedness and 
would be unjustly enriched if a waiver was granted.  Finally, 
it has been determined that the appellant has sufficient 
funds and the financial ability to pay the loan guaranty 
indebtedness in the amount of $7,105.45.  Consequently, a 
collection of the loan guaranty indebtedness in the amount of 
$7,105.45 would not be unduly favorable or adverse to either 
the Government or the appellant, nor would it violate the 
principles of "equity and good conscience."  38 U.S.C.A. §§ 
5107, 5302; 38 C.F.R. § 1.965(a).  



ORDER

Waiver of the appellant's loan guaranty indebtedness in the 
amount of $7,105.45, plus accrued interest, is denied.  


		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

